DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 2, 8 – 9, 11 – 12 and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (U.S. Patent No. 3,749,431).
Regarding Independent Claim 1, Schmid teaches a socket assembly (socket member, 17) configured to receive and retain a ball stud (ball, 14), the socket assembly (17) comprising a socket housing (Annotated Fig. 1) and an elastic retaining element (web portions, 19), the socket housing (Annotated Fig. 1) including a first end (Annotated Fig. 1), a sidewall (Annotated Fig. 1) that surrounds a periphery of the first end (Annotated Fig. 1), and a second end (Annotated Fig. 1) opposed to the first end 

    PNG
    media_image1.png
    530
    768
    media_image1.png
    Greyscale

Regarding Claim 2, Schmid teaches the socket assembly wherein the sidewall (Annotated Fig. 1) extends below the plane (Annotated Fig. 1) to an extent that a line (Annotated Fig. 1) passing through the center (Annotated Fig. 1) and intersecting the free edge (Annotated Fig. 1) of the sidewall (Annotated 
Regarding Independent Claim 8, Schmid teaches a ball joint (Annotated Fig. 1 below) comprising a socket assembly (17) and a ball stud (14), wherein the ball stud (14) includes a cylindrical shank (Annotated Fig. 1 below), and a ball portion disposed on one end of the shank (Annotated Fig. 1 below), the ball portion including a major diameter (Annotated Fig. 1 below) defined by a line  (Annotated Fig. 1 below) that is perpendicular to a longitudinal axis of the shank  (Annotated Fig. 1 below) and intersects the spherical element at a location of maximum diameter  (Annotated Fig. 1 below); the socket assembly (17) is configured to receive and retain the ball portion  (Annotated Fig. 1 below), the socket assembly (17) including a socket housing (Annotated Fig. 1 below) and an elastic retaining element (19), the socket housing (Annotated Fig. 1 below) including a first end (Annotated Fig. 1 below), a sidewall (Annotated Fig. 1 below) that surrounds a periphery of the first end (Annotated Fig. 1 below), and a second end (Annotated Fig. 1 below) opposed to the first end (Annotated Fig. 1 below), the second end (Annotated Fig. 1 below) being open and defined by a free edge of the sidewall (Annotated Fig. 1 below), and wherein an inner surface (Annotated Fig. 1 below) of the sidewall (Annotated Fig. 1 below) has a spherical contour that has a center (Annotated Fig. 1 below) and is dimensioned to receive and retain a ball portion of a ball stud (14) therein, 10WO 2018/114160PCT/EP2017/079587 an outer surface (Annotated Fig. 1 below) of the sidewall (Annotated Fig. 1 below) includes a circumferentially extending first groove (17a) that resides in a plane (Annotated Fig. 1 below), and the plane  (Annotated Fig. 1 below) is parallel to the first end (Annotated Fig. 1 below) and includes the center (Annotated Fig. 1 below) of the spherical contour, and a circumferentially extending second groove (Annotated Fig. 1 below) that is located between the plane (Annotated Fig. 1 below) and the second end (Annotated Fig. 1 below), the second groove(Annotated Fig. 1 below)  being parallel to the first groove (17a), and wherein the retaining element (19) is disposed in the second groove (Annotated Fig. 1 below).  

    PNG
    media_image2.png
    421
    624
    media_image2.png
    Greyscale

Regarding Claim 9, Schmid teaches the ball joint wherein the sidewall (Annotated Fig. 1) extends below the plane (Annotated Fig. 1) to an extent that a line (Annotated Fig. 1) passing through the center (Annotated Fig. 1) and intersecting the free edge of the sidewall (Annotated Fig. 1) forms an angle (Annotated Fig. 1) relative to the plane (Annotated Fig. 1), and the angle (Annotated Fig. 1) is greater than 30 degrees (Annotated Fig. 1).  

    PNG
    media_image3.png
    419
    635
    media_image3.png
    Greyscale

Regarding Independent Claim 11, Schmid teaches a link assembly (windshield wiper, 16), comprising a link (rod; Col. 2, lines 48 – 57) having a first end including a first opening (slot, 18); a socket assembly (17) disposed in the first opening (18), the socket assembly including a socket housing (Annotated Fig. 1) and an elastic retaining element (web portions, 19), the socket housing (Annotated Fig. 1) including a first end (Annotated Fig. 1), a sidewall (Annotated Fig. 1) that surrounds a periphery of the first end (Annotated Fig. 1), and a second end (Annotated Fig. 1) opposed to the first end (Annotated Fig. 1), the second end (Annotated Fig. 1) being open and defined by a free edge of the sidewall (Annotated Fig. 1), wherein an inner surface (Annotated Fig. 1) of the sidewall (Annotated Fig. 1) has a spherical contour that has a center (Annotated Fig. 1) and is dimensioned to receive and retain a ball portion of a ball stud (14; Fig. 1) therein, an outer surface (Annotated Fig. 1) of the sidewall (Annotated Fig. 1) includes a circumferentially extending first groove (annular groove, 17a) that resides in a plane (Annotated Fig. 1), and the plane (Annotated Fig. 1) is parallel to the first end (Annotated Fig. 1) and includes the center (Annotated Fig. 1) of the spherical contour, and a circumferentially extending second groove (Annotated Fig. 1) that is located between the plane (Annotated Fig. 1) and the second end (Annotated Fig. 1), the second groove (Annotated Fig. 1) being parallel to the first groove (17a), and wherein the retaining element (19) is disposed in the second groove (Annotated Fig. 1).
Regarding Claim 12, Schmid teaches the link assembly wherein the sidewall (Annotated Fig. 1) extends below the plane (Annotated Fig. 1) to an extent that a line (Annotated Fig. 1) passing through the center (Annotated Fig. 1) and intersecting the free edge of the sidewall (Annotated Fig. 1) forms an angle (Annotated Fig. 1) relative to the plane (Annotated Fig. 1), and the angle (Annotated Fig. 1) is greater than 30 degrees (Annotated Fig. 1).  
 Regarding Independent Claim 14, Schmid teaches a wiper actuating assembly (Fig. 1) configured to actuate a wiper arm (Col. 2, lines 48 – 57), the assembly comprising an actuator (crank drive or lever, 10); a linkage (lines 48 – 57) that connects the actuator to the wiper arm (16), the linkage including a link (rod, lines 48 – 57) having a first end including a first opening (18); a socket assembly (17) disposed in the first opening (18), the socket assembly comprising a socket housing (Annotated Fig. 1) and an elastic retaining element (web portions, 19), the socket housing (Annotated Fig. 1) including a first end (Annotated Fig. 1), a sidewall (Annotated Fig. 1) that surrounds a periphery of the first end 
Regarding Claim 15, Schmid teaches the wiper actuating assembly wherein the sidewall (Annotated Fig. 1) extends below the plane (Annotated Fig. 1) to an extent that a line (Annotated Fig. 1) passing through the center (Annotated Fig. 1) and intersecting the free edge of the sidewall (Annotated Fig. 1) forms an angle (Annotated Fig. 1) relative to the plane (Annotated Fig. 1), and the angle (Annotated Fig. 1) is greater than 30 degrees (Annotated Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 – 7, 10, 13 and 16 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (U.S. Patent No. 3,749,431) in view of Iwamoto (U.S. Patent No. 5,626,433). 
Regarding Claims 3, 10, 13 and 16, Schmid teaches all of the elements claims 1, 8, 11 and 14 as discussed above.
Schmid does not teach the socket housing includes a slit formed in the sidewall, the slit passing through a thickness of the sidewall and opening at the second end.
Iwamoto, however, teaches the socket housing includes a slit (16; Fig. 8) formed in the sidewall (14), the slit (16) passing through a thickness of the sidewall (14) and opening at the second end (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket housing of Schmid to further include the socket housing includes a slit formed in the sidewall, the slit passing through a thickness of the sidewall and opening at the second end, as taught by Iwamoto, to prevent unwanted rotation, thus avoiding damage to the windshield wiper.
Regarding Claims 4 and 17, Schmid teaches all of the elements claims 3 and 16 as discussed above.
Schmid does not teach the socket assembly wherein the slit extends in a direction perpendicular to the plane.  


    PNG
    media_image4.png
    160
    463
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket housing of Schmid to further include the slit extends in a direction perpendicular to the plane, as taught by Iwamoto, to prevent unwanted rotation, thus avoiding damage to the windshield wiper.
Regarding Claims 5 and 18, Schmid teaches all of the elements claims 3 and 16 as discussed above.
Schmid does not teach the slit intersects the second groove.  
Iwamoto, however, teaches the slit (16) intersects the second groove (Annotated Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket housing of Schmid to further include the slit intersects the second groove, as taught by Iwamoto, to prevent unwanted rotation, thus avoiding damage to the windshield wiper.
Regarding Claims 6 and 19, Schmid teaches all of the elements claims 1 and 14 as discussed above.
Schmid does not teach the retaining element is a C clip.  
Iwamoto, however, teaches the retaining element (20) is a C clip (Fig. 10a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket housing of Schmid to further include the retaining element is a C clip, as taught by Iwamoto, to prevent unwanted rotation, thus avoiding damage to the windshield wiper.
Regarding Claims7 and 20, Schmid, and modified, teaches all of the elements claims 1 and 14 as discussed above.
Schmid- modified by Iwamoto does not explicitly teach the retaining element is a discontinuous flat washer, however, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to provide the retaining element as a discontinuous flat washer, since it has been held to be within the general skill of a worker in the art to select a retaining element on the basis of its suitability for the intended use  
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No. 5,002,419 to Eustache teaches a socket assembly configured to retain a ball stud, the socket assembly comprising a socket housing with first and second ends, a sidewall and a second open end defined by a free edge of the side wall, an inner and outer surface of the side walls and first and second grooves.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723